DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 11 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 03/12/2022)

With respect to claim 1 the prior art discloses A camera optical lens, comprising, from an object side to an image side: 
a first lens; 
a second lens; 
a third lens; 
a fourth lens; 
a fifth lens; 
a sixth lens;  
a seventh lens; 
and an eighth lens.

Prior art Harrigan et al US Patent teaches a lens system with an index of refraction greater than 1.55 and less than 1.7. However, the prior art does not teach or fairly suggest wherein the camera optical lens satisfies following conditions:
4.00≤f1/f≤7.50;
F2≤0.00;
and 1.55≤n4≤1.70, 
where 
f denotes a focal length of the camera optical lens; 
f1 denotes a focal length of the first lens; 
f2 denotes a focal length of the second lens; 
and n4 denotes a refractive index of the fourth lens.

Dependent claims 2 - 11 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696